204 F.2d 692
Elmer F. KELM, U. S. Collector of Internal Revenue for the District of Minnesota, Appellant,v.William R. VAN SLYKE, Jr., as Administrator c. t. a. of the Estate of William R. Van Slyke, Deceased, and Frances B. Van Slyke.
No. 14803.
United States Court of Appeals Eighth Circuit.
April 27, 1953.

Appeal from the United States District Court for the District of Minnesota.
George MacKinnon, U. S. Atty., and Alex Dim, Asst. U. S. Atty., Minneapolis, Minn., for appellant.
Morgan, Headley, Raudenbush & Morgan, St. Paul, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court, 107 F.Supp. 229, dismissed without taxation of costs in favor of either of the parties in this Court, on stipulation of parties.